 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDStevesSash&DoorCompanyandInternationalUnion of Electrical, RadioandMachineWorkers, AFL-CIO. Case23-CA-2258.May 9,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS BROWNAND JENKINSOnJanuary 24,1967,TrialExaminerJosephine H. Klein issued her Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Shealso found that the Respondent had not engaged inother unfair labor practices alleged in the complaintand recommended dismissal of these allegations.Thereafter, theGeneral Counsel, the ChargingParty,' and the Respondent filed exceptions to theTrial Examiner's Decision with supporting briefs,and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the proceeding, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Steves Sash &Door Company, San Antonio, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.iThe Charging Party subsequently withdrewits exceptionsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN,Trial Examiner:Upon a chargefiled on December15, 1965,and amended on January 24,1966, a complaint was issued on May 25, 1966.1 Thecomplaint alleged that since on or about July 1, SievesSash & Door Company, has: (1) violated Section 8(a)(1) onnumerous occasions between December 1 and January 26;(2) violated Section 8(a)(3) by discharge of nine employees2between December 13 and January 14; and (3) violatedSection 8(a)(5) by unilaterally granting wage increases andchanges in job classifications on September 12 and 13,posting new plant rules on September 13 and grantingwage increases on April 1. At the close of his case, theGeneralCounsel amended the complaint to add anallegation of unilateral wage decreases on December 13.In itsanswer to the complaint, Respondent admitted thejurisdictionalfacts;theallegeddischarges;3therepresentative status of International Union of Electrical,Radio and Machine Workers, AFL-CIO, the certifiedUnion; and the Union's bargaining request, as alleged.In answerto the allegation that Respondent had violatedSection8(a)(5)bypostingnew plant rules onSeptember 13, Respondent pleaded:... Respondent alleges that the rules referred to wereapproved by the Union in connection with thesettlement of Case No. 23-CA-2161 on March 8,1966, with the written approval of the Board attorneyand of the Regional Director, having expressly agreedthat any contention that such rules were improperlyissued was released and waived.Respondent denied the commission of any unfair laborpractices.4The case came on for hearing before Trial ExaminerJosephine H. KleinatSan Antonio,Texas,onSeptember 8, 1966. At the outset of the hearingRespondent moved to dismiss the complaint in its entiretyas barred by the settlement on March 8, 1966, approved bythe Regional Director on March 14, in Case 23-CA-2161.Reserving judgment, the Trial Examiner denied themotion without prejudice to its renewal at the end of thehearing.The case then proceeded and was heard onSeptember 8, 9, and 10, 1966. The General Counsel andRespondentwere represented by counsel and theCharging Party, the Union, was represented by itsInternational representative. All parties were given anopportunity to present evidence and to examine and cross-examine witnesses. All parties waived oral argument. Abriefhasbeen received from Respondent and amemorandum from the General Counsel. Upon the entirerecord, observation of thewitnesses,and consideration oftheRespondent'sbriefand the General Counsel'smemorandum, the Trial Examiner makes the following:IUnless otherwise stated, all dates in July through Decemberare in1965;all those inJanuary through June are in 19662At the hearing,onmotionof the General Counsel, theallegationsas to two were dismissed, one of the dismissals beingwithout prejudice Evidence was receivedas tothe remainingseven9Respondent alleged that one of the dischargees, Elida Cantu,had been merely laid off and had thereafter been recalled Thisfact was established at thehearing.Simultaneously Respondent filed a motion to dismiss and formore definitestatementThat motion was referred to the TrialExaminerfor action at the hearing The motionwas notrenewedat the hearing The complaint was sufficiently specific to enableRespondent to prepare its defense and the allegations of thecomplaint were fully litigated at the hearing The preheanngmotion isaccordingly denied.164 NLRB No. 76 STEVES SASH & DOOR CO.FINDINGSOF FACT AND CONCLUSIONS OF LAW1.JURISDICTIONAL FINDINGSRespondent,aTexas corporation with its principaloffice and place of business in San Antonio, Texas, isengaged in the business of manufacturing doors, doorframes, windows, window frames, and related products.During the past year,a representative period,Respondent,in the course and conduct of its business operations,purchased,transferred,andhaddeliveredtoitsSan Antonio plant directly from points outside the State ofTexas goods and materials valued in excess of$50,000.The complaint alleges, the Respondent admits, and theTrialExaminer finds that Respondent is engaged incommerce within the meaning of Section 2(6) and(7) of theAct.International Union of Electrical,Radio and MachineWorkers,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.It.MOTION TO DISMISSAt the outset of the hearing, Respondent moved todismiss the complaint in its entirety as barred by thesettlement on March 8 of a prior case, Case23-CA-2161.Attached to the motion to dismiss were copies of: (1) thecomplaint in Case 23-CA-2161; (2) three typewrittenversions of a motion to amend the complaintwhich hadbeen made by the General Counsel at the hearing in thatcase;(3) a settlement agreement executedby thepartieson March 85 and approved by the Regional Director onMarch 14, towhichwereattachedcopiesof:(a) Respondent'srulesdatedMarch 8, (b) a separateagreement by Respondent and the Union to address aspecified joint letter to all of Respondent's employees, and(c) a notice to all employees,to be posted by Respondentpursuant to the settlement agreement;and (4)a copy ofthe notice furnished by the Regional Office and posted byRespondent pursuant to the settlement agreement.In supportof themotion to dismiss, Respondentcontended,primarily,that the matters alleged in thepresent complaint had actually been the subject of thesettlementagreementinCase23-CA-2161,and,secondarilyand alternatively,thatBoard precedentprevented litigation ofanyconduct antedating the priorsettlement.In opposing the motion to dismiss,the General Counselexpressly disclaimed any contention that Respondent hadviolated the settlement agreement. The Regional Directorhad not set aside the settlement agreement and no suchaction is now sought.6 The General Counsel stated that hewas not trying to relitigate any matter which had beensettled in Case 23-CA-2161. He requested that the Trial'The settlement agreement bears the date March8, 1965 Thisisan obvious clerical or typographical error, the correct datebeing March 8, 19660On November 28, 1966, the Regional Director moved,pursuant to the settlement agreement, to dismiss the complaint inCase 23-CA-2161, stating that Respondent had fully compliedtherewith. The motion to dismiss was granted by order of TrialExaminer Herbert Silberman on December 5, 1966'As is discussed below, at the conclusion of his case, theGeneral Counsel moved to dismiss one allegation,apparentlybecause he recognized that it had been remedied or settled in theprior proceeding"And the Union took no active part in the litigation"Respondent also sought to introduce oral testimony469ExaminerdenyRespondent'smotion to dismiss in itsentirety,receive all evidence relevant to the presentcomplaint,and then,in the Decision,dismiss anyallegationswhich the Trial Examiner might find wereactuallycoveredby the settlement in the priorproceeding.'The General Counsel offered in evidence the transcriptof the hearing in the prior proceeding.Respondentthereafter also offered that transcript in evidence. TheTrial Examiner,however,rejected it. On reconsideration,the Trial Examiner concluded that the exclusion of theprior transcript was in error and here reverses her ruling.Since the transcript was offered in evidence by bothRespondent and the General Counsel8 and is available as arejected exhibit,the Trial Examiner believes that it maynow be received without reopening the record for furtherproceedings.It has been considered in the formulation ofthe present decision,although it is not crucial and itsabsence would not affect the result.9At the outset, the Trial Examiner feels constrained toobserve that decision on the motion to dismiss has beenrendered difficult by procedural irregularities,lack ofprecision,and ambiguity at virtually all stages of the twoproceedings. Further, the General Counsel's failure todiscuss the motion in his posthearing memorandum leavesthe Trial Examiner without any indication of his legaltheory or analysis of Board precedents.10A. Factual SummaryThe Trial Examiner believes that, before embarking onthe detailed analysis necessary to unravel the proceduralsnarl here presented,itwill be helpful to describe the casebroadlyas it ispresented by the General Counsel.Although the complaint contains several specificallegations of unfair labor practices under Section 8(a)(1),(3), and (5), in the prefatory Statement of the Case in hismemorandum,counsel says:This case is concerned with the discharge of sevenemployees between the dates of December 13, 1965,and January 14, 1966. The fact that the dischargesreferred to above were in violation of Section 8(a)(3) ofthe Actis supported by, and in part connected with,certainunilateralchanges in classifications ofRespondent'semployeesandunilateralwageincreases which were given to employees to get theemployees out of the bargaining unit.In broadoutline, the relevant facts proved at thehearing are as follows:1.The group leaders (Section 8(a)(5))The Unionwon anelection on July 1 and was certifiedon September 16, after Respondent's objections to theelectionweredismissed.Case 23-RC-2414. iiconcerningthe prior caseWhen the TrialExaminer refused toreceive suchtestimony,Respondent's counsel madean offer ofproofWhile the Trial Examinernow concludes that oraltestimonywasadmissible,theevidencedescribedinRespondent'soffer of proof, if admitted, would not affect thepresent decision in any mannerAccordingly,itisdeemedunnecessary to reopenthe record for the receipt of any furthertestimony10So far asappears, Respondent had not giventhe GeneralCounsel any advance notice of the motionto dismissThus, theGeneral Counselcould not presenta fully consideredposition,with authority,at the hearing11The Board denied review of theRegional Director's decisionon October 18 470DECISIONSOF NATIONALLABOR RELATIONS BOARDSometimearound the beginning of September,Marshall Steves, Respondent's president and dominantfigure, revised the table oforganizationfor Respondent'sSan Antonio warehouse department. The reorganizationcalled for fivenew positions as "groupleaders," bringingthe total number of group leaders up to seven.12 AfterauthorizingEdward "Ado" Steves, vice president andmanager,and Robert Josserand,plantsuperintendent, tofill the new group leader positions, preferably from withinthe organization,Marshall Steves left on a European trip.On or about September 12, "Ado" and Josserand namedthefollowingemployees to the positions,Ojeda,Robert Carrillo, Carreon, Medina, and Resendez. Three ofthese employees (Robert Carrillo, Medina, and Carreon)had been receiving $1.35 per hour and were raised to$1.45. Since Ojeda and Resendez were already receiving$1.45 per hour, they did not get raises. All five were givenwhite shirts in place of blue shirts they had been wearingpreviously. All five, along with John Grew and Roy Perez,who had already been group leaders for a considerableperiod oftime,continued openly to engageinunionactivities without objection or comment by their superiorsMarshall Steves returned from Europe around themiddle of November. On or about November 29 he calledall the groupleaders intohis officeand informedthem thatthey were "supervisors"underthe Act and therefore wereoutsidethebargainingunit,had to "stand withmanagement," and couldnot engage in unionactivities.The group leaders asked for and were granted a few daysto consider the matter They then all informed MarshallSteves that they wanted to stay with the Union inpreference to remaining in their group leader positionsHowever, shortly thereafter. Grew (who had been a groupleader since 1963) and Resendez reconsidered andaccepted the "supervisory"positionswith the nonunioncondition imposed by Respondent The remaining five"went back to their blue shirts and the wages of R. Carrillo.Medina. and Carreon were reduced to the $1 35 per hourthey had been receiving before their promotions.Management thereupon tried to persuade many of theCompany's employees to take the "supervisory" positionsthusmade vacant. Marshall Steves indicated that hewould close the plant if he could not get "adequatesupervision."He further stated that, if necessary, hewould fill thepositionsfrom outside the Company, withconcurrent discharge of an equivalent number of presentemployees. Steves testified that management spoke with"literally everybody that we thought had any backgroundat all," urging them to take the "supervisory" positions.ILThe revisedtable of organizationdated September 16, whichapparentlywas posted on Respondent's bulletin board, shows thefollowinggroupleadersinthewarehousedepartment.Lionel Oleda,John Grew,Robert Carrillo,Roy Perez,andRaymundo CarreonworkingunderAluminumForemanJoe Carrillo,who, in turnworked underSuperintendentRobert Josserand, andRobertMedina and Raoul Resendezworking directly under JosserandThe recordissomewhatunclear as to the numberof newly createdpositions In its brief,Respondentspeaks ofthe promotionof six employeesto groupleader positionsin September, but the recordcontains specificevidenceas to only five There is reference to "Roy Perez" and"Roy Pettis"as group leaders but it is notentirely clear whetherthese namesrefer to different people or tothe same person It isclear, however, that John Grew and Roy Pettis (and/or Roy Perez)had been groupleaders fora considerableperiod of time beforeSeptember 1965Although theprecise number is not crucial, the TrialExaminerFor a while, sales personnel was brought in "aswatchers."' 4The record does not disclose the precise outcome of theattempt to fill the positions. However, there is evidencethat at least some of the positions were filled from withinthe organization.2.Allegeddiscriminatory discharges(Section 8(a)(3))The complaint alleged nine discriminatory dischargesbetween December 13 and January 14 in violation ofSection 8(a)(3). In the course of the hearing,two of theseallegationswere dismissed(one without prejudice) onmotion of the General Counsel.The remaining seven werefully litigated.These allegations are discussed below(section III,infra)3.Alleged interference (Section 8(a)(1))Of the six subparagraphs of the complaintallegingviolation of Section 8(a)(1) as such, four refer to eventsinvolved in the group leader situation(supra,section II,A, 1). Of the tworemaining,one was totally unsupportedby evidenceand is notreferredto inthe General Counsel'smemorandum.''Inhismemorandum, the GeneralCounsel doesnot pressany request for unfair laborpractice findings or a remedial order based on the alleged8(a)(1)violations:he refers to them only as showingRespondent's "union animus" as part of his argument onthe 8(a)(3) portion of the case.With this broad outline of the major issues litigated, theTrialExaminerwillnow turn to an analysis of theprocedural background in order to decide Respondent'smotion to dismiss the complaint as barred by thesettlementof Case 23-CA-2161.B.Procedural HistoryThe Union won an election on July 1 and was certifiedon September 16. 111On September 20, the Union filed its charge in Case23-CA-2161. That charge alleged that on or aboutAugust 8, Respondent violated Section 8(a)(1) by invokingstricter rules and regulations against employees becauseof membership in and activities on behalf of the Union.17The complaint and notice of hearing in Case 23-CA-2161,issuedon December 15, alleged violations of Section8(a)(1)on August 1 and 17 and September 4 and 28.Essentially, the allegations all involved reprimands andthreats of layoffs made to employees because of theirfinds that five employees were given group leader positions inRespondent's San Antonio warehouse division in the middle ofSeptember 1965Marshall Sieves testified that Respondentoverall had 4 "white shirts" on September 1 and 30 on September30, 1965.11 Including Roy Perez,who apparently had been a groupleader for a considerable period of time.14 "Watchers"was Sieves' word,employee Ojeda used theword "spy "15This allegation was the only one which alleged facts after thesettlementof March 8 in Case 23-CA-216116The Board's record in the representation proceeding (Case23-RC-2414),of which the Trial Examiner takes official notice,shows that the tally was 86 votes for and 57 against the Union,with 22 challenged ballots1'The charge in Case 23-CA-2161 was not introduced in thepresent iproceedi ng The Trial Examiner has taken official noticeof it STEVES SASH & DOOR COMPANYunionmembership or activity. One of the employees,Rodolfa R. Benitez, was alleged to have been laid off for 2days in August because of his union activities The hearingwas scheduled for March 8, 1966.On December 15, the same day that the complaint wasissued in Case 23-CA-2161, the Union filed a new charge,Case 23-CA-2258. The charge in Case 23-CA-2258alleged two discriminatory discharges (Willis E. Miller andElida Cantu) on December 13, and failure to bargain "onor about November 3rd and November 29th." The natureof the failure to bargain was not specified. An amendedcharge, filed on January 24, added allegations of sevenadditionaldischargesbetweenDecember 14andJanuary 14.Case 23-CA-2161 came on for hearing before TrialExaminer Herbert Silberman on March 8. At the outset ofthe hearing, the General Counsel moved to amend thecomplaint.While the three typewritten versions of themotion to amend, which are attached to Respondent'spresent motion to dismiss, reflect some confusion as to thedates of the additional violations alleged, the followinggeneral summary of the proposed amendments is believedaccurate.'' First, the proposed amendment added fourallegationsof 8(a)(1) violations, including "CompanyRule 13-invalid no distribution rule." Next, it added aconclusion that conduct originally alleged as violative ofSection 8(a)(1) violated Section 8(a)(3) as well. Then itadded 8(a)(5) allegations.After reciting the Union'scertificationandbargainingrequest, the proposedamendment continued as follows:SinceApril 6,1965,and continuing to date,Respondent did refuse and continues to refuse tobargain collectively with the Union as the exclusivecollectivebargainingrepresentativeofalltheemployees in the Unit in that Respondent unilaterallyand without bargaining with or notification to theUnion,made changes affecting the wages andworking conditions of employees in the Unit,(a)when on or about August 17, 1965, andcontinuing to date, it issued written reprimands toemployees in the Unit,(b)when on or about September 12, 1965 it grantedwage increases to several of its employees in the Unit,(c)when on or about September 13, 1965, it madecertainchanges in the job classifications of itsemployees in the Unit,(d)when on or about September 13, 1965 it postednew plant rules covering the employees in the Unit,(e)when sometime in August 1965, it removed atime clock and a bulletin board from the work area ofthe employees in the Unit.Respondent objected to the General Counsel's motion toamend the complaint. A discussion ensued between TrialExaminer Silberman and Renato J. Della Rocca, Esq.,"counsel for the General Counsel. At the General Counsel'srequest, the hearing was suspended before the TrialExaminer ruled on the motion to amend the complaint.The parties thereupon reached an informal settlement andthe case was postponed indefinitely. The motion to amendthe complaint, therefore, was never formally granted ordenied.The terms of settlement were as follows:Respondent agreed to post for 60 days a "Notice to Alli"The proposedamendment appearsto be accurately shown inResp Exh 2, which reproduces the complaint as modified by theamendmentwhich the General Counsel proposed at the hearingon March 8471Employees, attached hereto and made a part hereof." Theagreed notice read as follows:WE WILL NOT effect any changes in the wages,hours, or other terms or conditions of employment ofthe employees in the unit.without bargainingcollectively with the [Union] about such proposedchanges, except only to the extent that any change inwages, hours, and other terms or conditions ofemployment conforms with established companypractice.The written reprimands heretofore given shall notbe considered the "first offense" or "second offense"referred to in the company rules dated March 8, 1966.WE WILL make whole by the payment to him ofTwenty Dollars ($20.00) Rodolfa R. Benitez.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exercise oftheir rights to self-organization....The settlement agreement also provided:COMPANY RULES. The company rules bearingthe date March 8, 1966, have been promulgated by thecompany, any contention that they were improperlyissued being released and waived, the Charging Partyagrees that they shall be the company rules until theyare changed in the course of collective bargainingbetween the Employer and the Charging Party, theunion reserving the privilege of negotiating withreference to such rules, it being understood however,that until changes in the rules have been negotiated,such rules shall constitute the company rules.It further provided that, upon Respondent's compliancewith the agreement, "the Regional Director will move forthe dismissal of the complaint heretofore issued herein."The agreement concluded with a nonadmission clause,as follows:It is understood that this is a compromise ofdisputed claims and that nothing herein shall beconstrued as an admission by the Employer that it hasviolated the law in any way.Attached to the agreement was a copy of the companyrules dated March 8, the date of the settlementAdditionally, by a separate agreement, not executed bythe General Counsel or approved by the Regional Director,theUnion and Respondent agreed to address to allemployees a joint letter reading as follows:The company and the union are mutually interestedin negotiating in collective bargaining agreement.To remove any impediment to reaching a mutuallysatisfactorycollectivebargaining agreement, thecompany and the union on March 8, 1966, enteredinto a settlement agreement settling the mattersinvolved in NLRB Case No. 23-CA-2161.The settlement agreement included the provisionthat it was a compromise of disputed claims and thatnothing in it should be construed as an admission bythe company that it had violated the law in any way.On or about April 5, the Regional Director sent toRespondent's counsel copies of the notice to be posted byRespondent"PursuanttoSettlementAgreementApproved by the Regional Director." The notice so sentwas on the Board's printed form generally used in 8(a)(3)cases. The first paragraph was a formal noninterferencenotice."' The second paragraph was a formal statementi"Counsel for the General Counsel in thepresent proceedingdid not appear in Case 23-CA-216120 The name of the Union had not been inserted in the blankspace provided therein 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Respondent would offer to reinstate employees withbackpay, but there was no provision for reinstatement ofanybody. Then there were typed the following paragraphs:The written reprimands heretofore given shall notbe considered the "first offense" or "second offense"referred to in the company rules dated March 8, 1966.WE WILL make whole by the payment to him ofTwenty Dollars ($20.00) Rodolfa R. Benitez.Finally came the formal printed statement that all theemployees were free to become or remain union members,and the Company would not discriminate because of unionmembership or activity. The posting presumably startedon or about April 5. Accordingly, the 60-day posting periodexpired on or about June 4, 1966.21The complaint in the present case (Case 23-CA-2258)was filed on May 25. It alleged, as violative of Section8(a)(1), that "since on or about July 1, 1965," Respondenthas interfered with its employees' exercise of Section 7rights by various acts on December 1, 6, 8, and 15 andJanuary 26. Next it alleged as violative of Section 8(a)(3)the nine discharges set forth in the Union's amendedcharge.Then (paragraph 15) it proceeded to 8(a)(5)allegationsas follows:Commencing on or about July 1, 1965, and all timesthereafter Respondent did refuse and continues torefuse to bargain collectively with the Union ... inthat Respondent unilaterally and without bargainingwith a notification to the Union made changesaffecting thewages and working conditions ofemployees in the unit as follows:(a)On or about September 12, 1965, Respondentgranted wage increases to several of its employees inthe bargaining unit.(b)On or about September 13, 1965, Respondentchanged the job classifications of several of itsemployees in the bargaining unit.(c)On or about September 13, 1965, Respondentposted new plant rules regulating the employees inthe bargaining unit.(d)On or about April 1, 1966, Respondent grantedpay increases to several of its employees in thebargaining unit.Subparagraph (d) contains the only reference to anyconduct after the settlement in Case 23-CA-2161.However, no evidence was presented to support thatallegation. As noted above, the General Counsel expresslydisclaims any intention to open or set aside the settlementor any contention that the settlement has been violated. Inthe absence of supporting evidence, the Trial Examinerwill recommend dismissal of the allegation concerning payincreases on April 1. The present case, therefore, involvesonly conduct antedating the settlement.tiAs previously noted, theRegionalDirector and GeneralCounsel acknowledge Respondent's full compliance with thesettlement and, since the hearing in the present case, thecomplaint in Case 23-CA-2161 has been dismissed on theRegional Director's motion22Respondent presents this broad argument,based onLarrance Tank Corporation,94 NLRB 352, as "secondary" to its"primary" argument that,as a matter of fact, the issues raised bythe present complaint were actually settled and disposed of inCase 23-CA-2161 Initsmotion to dismiss,Respondent raises theadditional contention,not further pursued at the hearing or in itsbrief, that "The Union, under the terms of such settlementagreement,is bound and obligated to withdraw the charge on thebasis of which the Complaint in the case at bar issued The unionAt the hearing, at the end of his case, the GeneralCounsel moved to dismiss paragraph (c) just quoted, i.e.,the allegation concerning the posting of new plant rules onSeptember 13. Colloquy in the course of the hearingindicates that this dismissal was motivated by the GeneralCounsel's recognition of the fact that the rules issue had infact been covered by the settlement agreement of March 8in Case 23-CA-2161.In place of the withdrawn allegation concerning theposting of rules on September 13, the General Counselmoved to insert an allegation in that "on or aboutDecember 13th, 1965, the Respondent changed the wagerate of employees in the bargaining unit." This motion toamend was granted over Respondent's objection.C.Discussion1.Board precedentAs its broadest" position, Respondent contends that theprior settlement, with which it has fully complied, barslitigation of any matters occurring before March 8. For thiscontentionitrelies onthe line of cases represented byLarrance Tank Corp., supra,as implementedby PeytonPacking Co., Inc.,129 NLRB 1358. In numerous cases, ofwhichLarrance Tankis the most frequently cited, theBoard had consistently stated thatItistheBoard's established practice not toconsider as evidence of unfair labor practices conductof a Respondent antedating a settlement agreement,unlessthe Respondent has failed to comply with thesettlement agreement or has engaged in independentunfair labor practices.[Rice-Stix of Arkansas,Inc.,79 NLRB 1533, 1534] ':'Coupled with theLarrance Tankdoctrine, according toRespondent, is the Board's general policy to have allalleged violations litigated in one proceeding wheneverpracticable. In this connection, Respondent quotes thefollowing statement by the Board inPeyton Packing,supra,1360:Generally speaking, sound administrative practice,aswell as fairness to respondents, requires theconsolidationofallpending charges into onecomplaint.The same considerations dictate that,wherever practicable, there be but a single hearing onalloutstanding violations of the Act involving thesame respondent. To act otherwise results in theunnecessary harassment of respondents.While the Board, the General Counsel, and RegionalDirectors appear generally to have followed the policy ofPeyton Packing,ithas never been elevated to a rigid rule oflaw. It remains within the Agency's discretion whether orin failing to withdraw the charge and in pressing such charge isdeliberately and expressly violating the terms of such settlementagreement and is obviously acting in bad faith " This lattercontention is clearly without merit, since it is well establishedthat, once a complaint is filed, the General Counsel rather thantheCharging Party is in control of the litigationBillingsLocal 1172 of United Brotherhood of Carpenters (RefineryEngineering Co ), 130 NLRB 307, 3082i TheLarrance Tankdoctrine has been overruled "to theextent that [it] bars the use of pre-settlement conduct asbackground evidence establishing the motive or object of aRespondent in its post-settlement activities"This modification ofLarrance Tankis not relevant at this pointSee discussion infra,section III STEVES SASH & DOOR COMPANYnot to consolidate all alleged violations for litigation at onetime.N.L.R B. v. Local Joint Executive Board of Hotel andRestaurant Employees (Crown Cafeteria),301 F.2d 149,155-156 (C.A. 9):N.L.R.B. v. United Mine Workers ofAmerica, District .31 (L. E. Cleghorn),198 F.2d 389, 390(C.A. 4), cert. denied 344 U.S. 884;Marts Lane v.N.L.R.B.,186 F.2d 671,675 (C.A. 10), cert. denied 342 U.S.813;N.L.R.B. v. Tex-O-Kan Flour Mills Company,122F.2d 433, 437 (C.A. 5);N.L.R.B. v. Sewell ManufacturingCompany,172 F.2d 459, 460 (C.A. 5).Separatelitigationof roughly concurrent allegedviolationshas been held proper where the violationsalleged in the second case "occurred after the complaintissued in the earlier case, were not known to the GeneralCounsel at the time of the earlier hearing, wereindependent acts, and were not the type of allegedviolation commonly known or readily discoverable, evenafter an exhaustive investigation."Neuhoff Bros., Packers,Inc.,159 NLRB 1710, footnote 1. There is no reason toconclude that the applicability of theNeuhoffprinciplewould depend on whether the first case was determined bysettlement or by full adjudication. 24Similarly, theBoard has held that presettlementconduct may be made the subject of litigation where itconcernsan issue specifically reserved from thesettlementbymutual understanding of the parties.Tompkins Motor Lines, Inc.,142 NLRB 1, set aside onother grounds 337 F.2d 325 (C.A. 6). InTompkins, acomplainthad been filed alleging refusal to giveemployment to a named employee. When the case wassettled, the parties understood that the employee wouldnot be given work as a driver and that if he thereafter feltthat the respondent's failure to give him work as a driverwas discriminatory, a new charge would have to be filed.In sustainingthe Trial Examiner's ruling that the doctrineofLarrance Tankdid not preclude subsequent litigation ofalleged discriminatory failure to employ the dischargee asa driver, the Board said (142 NLRB at 3):... in sofinding, we rely solely on the fact that theparties clearly exempted from the settlement andreservedforfuturedeterminationtheissueconcerning the"grounding"of[theallegeddiscriminatee].. .In a footnote, the Board said:While it would have been better practice for theGeneral Counsel to have incorporated within the oneproceeding all knownallegationsof violations of theAct, this was not done, and we find it appropriate inthe instant case to honor the understanding of theparties.As the TrialExaminerreads them, the Board decisions2'CfJ Kahn & Co v Clark,178 F 2d 111, 114 (C A 5)"Where the parties acting in good faith,settle a controversy, thecourts will enforce the compromise without regard to what theresultmight,or would have been,had the parties chosen tolitigate rather than settle "L' "The Trial Examiner saw no prejudice to the Respondent inthe `lack of precision and certainty'which, he observed,characterized the General Counsel's handlingof thecase, andtherefore reached the merits of the proceedingWe do notagreeThis is not a case such asTompkins Motor Lines, Inc ,where the parties themselves,in settling part of their controversy,clearly exempted from the settlement a specific issue andreserved it for future determinationthe Charging Partyimplied-not that it was reserving any issue for future473establish the principle that a settlement, if complied with,willbe held to bar subsequent litigation of all priorviolations(JacksonManufacturing Company,129 NLRB460), except to the extent that they were not known to theGeneral Counsel or readily discoverable by investigation(Neuhoff Bros., supra)or were specifically reserved fromthe settlement by mutual understanding of the parties(Tompkins Motor Lines, supra;cf.United Dairy Co.,146NLRB 187,188-189 25).The followingis ananalysis of the present complaint inthe light of the rule just defined.2.The present complainta.Alleged violations of Section 8(a)(5)Paragraph 15(a) and (b) of the complaint allege that onSeptember 12 and 13 Respondent granted wage increasesto and changed the job classifications of some employees.These allegations refer to the promotion of five employeesto group leader positions, a matter clearly covered by theproposedamendmenttothecomplaint inCase23-CA-2161. Indeed theallegationsof paragraph 15(a),(b), and (c) of the present complaint are virtually identicaltothose in paragraph 14(b), (c), and (d) in Case23-CA-2161 as the General Counsel had moved to amend.Although the motion to amend was never formally actedon, there can be no doubt that the first paragraph of thenoticeagreed to and made part of the settlementagreementonMarch 8 was directed toward thereclassifications and wage increases in September. Thisobvious inference from the pleadings and the settlementthemselves is confirmed by the colloquy between TrialExaminer Silberman and counsel for the General Counselconcerning the proposed amendment to the complaint.While the notices furnished to Respondent by theRegional Director on or about April 5 and then posted byRespondent did not contain the relevant provision, there isno evidence of a novation or mutually agreed uponsubsequentmodification of the settlement agreement,which, on March 14, the Regional Director had approvedas written. Since a complaint is not a condition precedenttoabinding settlement(cf.JacksonManufacturingCompany, supra),theRegionalDirector could notunilaterally limit the effect of the approved settlement towhat he might believe had been formally and adequatelypleaded in the complaint.26 If the General Counsel were tocontend that deletion from the notice of the provisionagainst unilateral change in wages or working conditionsreflected an agreement to restrict the scope of thesettlement agreement, it would be incumbent upon him todetermination-but that it was looking to compliance with thesettlement too remedy its controversy with the RespondentInthesecircumstances theBoard'sgeneralrule is clearlyapplicable-not to go behind a settlement agreement unless theRespondent has failed to comply with it or has since engaged inindependent unfair labor practices "26 As previously noted,the allegation in the present complaintof an 8(a)(5) violation by the posting of new company rules onSeptember 13 was dismissed on motion of the General Counsel, inrecognition of its having been disposed of in Case 23-CA-2161That allegation, like those concerning the promotions, had notbeen included in the original complaint in the prior case but hadbeen injected only in the proposed amendment 474DECISIONSOF NATIONALLABOR RELATIONS BOARDestablish such fact by evidence.27 But he offered noevidence whatsoever relevant to the settlement other thanthe transcript of the March 8 hearing.That transcriptcertainly indicates that the parties clearly had theSeptemberpromotionsinmind.The settlementagreement,therefore,stands as written and clearly coverstheportionsof the complaint concerned with theSeptember promotions of employees to group leaderpositions.28Accordingly, the Trial Examiner here rules that theallegationsof paragraph 15(a) and(b)must bedismissed as barred by the settlement in Case23-CA-2161.At the close of his case, counsel for the General Counselmoved to amend the complaint by adding an allegationthat on or about December 6 Respondent violated Section8(a)(5)by unilaterally reducing the wages of someemployees.This allegation referred to Marshall Steves'conductinmaintainingthat the group leaders weresupervisors and insisting that the persons filling thepositions were outside the bargaining unit and forbidden toengage in union activities.Those group leaders who choseunion adherence in preference to "supervisory"statuswere demoted,with a resultant 10-cent-per-hour wagereduction for three of them.Neither the original complaint nor the proposedamendment in Case23-CA-2161 had alleged these"demotions."However,the transcript of the hearing inthat case indicates that the General Counsel undoubtedlyknew about these events. In answer to questioning by theTrial Examiner in that proceeding, counsel for the GeneralCounselmade clear that the vice of the Septemberpromotionswas notonly that theyhad been madeunilaterally,without consultation with the Union,but alsothat they had involved promotions to "white shirt"positions with no change in the functions of the employeesinvolved. The following colloquy is significant:TRIAL EXAMINER: Well, then,letme understandwhy the job classification changes on this occasion [inSeptember]are contrary to past practices pursued bythe Company.MR. DELLA RoCCA [for General Counsel] :Becausethey selected certain people,union adherents, whothey knew were such,and put them into a groupleader situation, in an effort to get them out of theunit....The undisputed evidence in the present case shows thatat the time the five employees were promoted to "groupleader" positions in September,nothing was said abouttheir being supervisors.John Grew and Roy Perez hadbeen group leaders for several years, yet they had openlyengaged in union activities without objection or commentby Respondent'smanagement.All seven group leaderswore union buttons and continued their union activities27 Respondent was represented by the same counsel in bothproceedings At the present hearing, in responseto an inquiry bythe TrialExaminer concerningthe differencebetween the agreednotice attached to the settlement agreement and that actuallyposted, Respondent's counsel said"I don't know what happened,but it was in the settlement agreement, and the Respondentposted the notice whichthe Board suppliedWecalled attentionto the fact and other particularsof this [Theregional complianceofficer] saidto go ahead and post the notice, that it would complywith the settlement agreement,so we postedit forsixty days " Inan offer of proof,made when the Trial Examiner ruled out parolevidence concerning the scopeof the settlementagreement,Respondent's counsel saidThe settlement agreement went into the Houston Regionaland adherence until the endofNovember, whenMarshall Steves,after his return from a European trip,informed them thattheywere "supervisors."Stevestestifiedthat neither "Ado" Steves, vicepresident andmanager, nor Josserand,superintendent,had spoke to thegroup leadersabout theirunion activities during MarshallSteves' absence.EmployeeLionel Ojeda, who had becomepresident ofthe Union on November 2, testified, withoutcontradiction,that at the time of the promotionin September, "Ado"Steves assured him that itwould notaffect his unionactivities.Ojeda's testimony was:A. ... I wentout hereto talk to Edward Steves, thevice presidentof the company.In the conversation Iasked himabout mybeing promoted to group leader,what affect would it haveon the union.Q.On your what?A.On myunion activities,and he replied, "I don'tcarewhether you areunion or not. It's all legal. Youcan checkitwith the union," which I did.He testified, as did other employees, that it was not until'November 29 that the group leaders were given anyindication that they were not free to engagein unionactivities.As he putit,atthat time "we didn't quite,understand how one time we were in the union, and nowwe thought we were going to be out of it if we continued towear our white shirts." Thus, when, at the hearing in Case23-CA-2161, counsel for the General Counsel stated thatthe September promotions were made "in an effort to get[the employees] out of theunit,"he must have been'aware of Marshall Steves' actions on November 29 andearly in December. The "demotions" in December of thegroup leaders who refused to renounceunion activitieswere part of what Respondentin itsbrief refersto as its"effort to promote six employees to supervisory jobs" andits "concern and effort to be sure that employees that [it]considered supervisory employees should not becomeinvolved in rank-and-file union activities."The case thus appears to fall directly within the Board'sruling inJackson Manufacturing Company, supra,139NLRB at 461-462, in that "the operative facts whichwould determine whether the Respondent engaged inunfairlabor practices" in December, as alleged in thepresent complaint, "were the very facts of which theRegional Director was necessarily aware, and which henecessarily had considered and evaluated" when he,approved the settlement in Case 23-CA-2161. Cf.CornProducts Refining Company, 49NLRB 1377.As already noted, paragraph 15(d), allegingunilateralwage increases in April, was not supported by anyevidence and therefore must be dismissed.Accordingly, theTrialExaminer will recommenddismissal of the complaint to the extent thatitallegesviolationsof Section 8(a)(5) of the Act.Office,and on March14, 1966, was duly approved by theRegional DirectorSometimelater,Mr Muller,Frank Muller,the complianceofficer in the Regional office,mailed me a set of notices,thosewhichappear asExhibit D to thesettlementagreementIcalled him andtold him that the notices were notverbatim as set forth in the settlement agreement He saidthat these notices were all right,and if we posted them, itwould be consideredcomplianceby the companyCounsel for the General Counsel didnot dispute thesestatements2" SeediscussioninfraconcerningWillisE Miller andElida Cantu STEVESSASH & DOORCOMPANYb.Allegedviolationsof Section 8(aX3)As noted above, the charge which originally initiated thepresent proceeding was filed on December 15, the sameday that the complaint was issued in Case 23-CA-2161.The original charge in Case 23-CA-2258 alleged twodiscriminatory discharges on December 13. The amendedcharge, filed on January 24, added seven more allegeddischarges between December 14 and January 14.The amended charge had been served on Respondentand thus was outstanding and known to all the parties onMarch 8.However,there is not the slightest indication thatthe parties had it in contemplation when they entered thesettlement agreement. The discharges set forth in thechargepending inCase23-CA-2258werenotincorporated into the amendment to the complaintproposed by the General Counsel in Case 23-CA-2161.The transcript of the March 8 hearing indicates that thepartieswere concerned only with the complaint as theGeneral Counsel sought to have it amended.Analysis of the settlement agreement itself also leads tothe conclusion that the parties did not intend to settle anypending charges other than those covered by thecomplaintinCase 23-CA-2161 as amplified by theGeneral Counsel's proposed amendment. The agreementrecites that it is"in settlement of the above matter"; i.e.,Case 23-CA-2161. Further, it provides that, uponRespondent'scompliance,"the Regional Director willmove for dismissal of the complaint heretofore issuedherein."It is reasonable to assume that, had the partiesintended to compose all differences between them, theywould have provided for the Union's withdrawing anypending charges.But no such provision was included inthe settlement agreement.On the contrary,the joint letterwhich,pursuant to a separate agreement,the Union andRespondent addressed to all employees expresslyreferred to the agreement as "a settlement agreementsettlingthematters involved in NLRB Case No.23-CA-2161."Had the parties thought they weredisposing of all possible differences between them, theycertainly would have used broader language in their letterto the employees.From the restrictive language used by the parties, theTrial Examiner concludes that the settlement on March 8was not a complete resolution of all disputes among them29and that they reserved for possible future litigation thematters embraced within the charge in Case 23-CA-2258,which was then pending.Billings Local 1172 of UnitedBrotherhood of Carpenters (Refinery Engineering Co.),130NLRB 307, 308.Accordingly,Respondent'smotion to dismiss thecomplaint will be denied so far as it is directed againstparagraphs 9 and 10,alleging discriminatory discharges.c.Allegedviolationsof Section 8(a)(1)Paragraph 8ofthecomplaintcontainssixsubparagraphs alleging interferencewith employees'Section 7 rights in violation of Section 8(a)(1). In hismemorandum the General Counsel refers to some of theallegations of paragraph 8 solely as establishing "unionanimus," in connection with his argument concerning the2"This conclusion finds further support in the fact thatRespondent's answer to the present complaint pleaded the priorsettlement only in connection with one allegation of thecomplaint Respondent was represented by the same counsel inthe two proceedings475alleged discriminatory discharges. He does not discuss the8(a)(1) allegations as such and does not request specificfindings of independent violations of Section 8(a)(1).All of the six alleged violations of Section 8(a)(1)occurred before the settlement in Case 23-CA-2161.30None of them were set forth in the Union's charge oramended charge in Case 23-CA-2258. Thus, it cannot besaid that the pendency of that charge establishes anintention to reserve litigation of these allegations.Nor doestherecordshow any other special circumstanceswarranting a departure from theLarrance Tankrule,which precludes litigation of presettlement misconduct inthe absenceof anyviolation of the settlement agreementor subsequent independent unfair labor practices whichcall for setting the settlement aside.Additionally, as the following brief analysis shows, eachof the 8(a)(1) violations is individually dismissable.Subparagraphs 8(a), (b), and (c) of the complaint allegemisconduct by Marshall Steves, Respondent's president,between December 1 and 8. The evidence shows that theallegations relate to the group leader positions and Steves'insistence that the employees involved abandon theirunion activities as a condition of continuing in suchpositions.Clearly,therefore, these alleged violations aroseout of the very facts which, as already held (section II, B,1, supra),were the subject of the settlement in Case23-CA-2161. Although they had been treated as violativeof Section 8(a)(5) in Case 23-CA-2161, the settlement barstheir present relitigatton under Section 8(a)(1). SeePeytonPacking Company, supra,129 NLRB at 1360-61.Subparagraph8(e)allegesthatonDecember 15Superintendent Josserand "told employees that otheremployees had been given economic or other benefits toreject the Union." Employees Ojeda, Medina, and Estradatestified that shortly after Resendez finally accepted agroup leader position on or about December 12, theyoverheard Josserand say to Foreman Joe Carrillo: "Do youknow what Joe? We have been buying union people sofast, we don't know what to do with them." Josserand andJoe Carrillo denied this conversation.31 The Trial Examinercredits the testimony of Ojeda, Medina, and Estrada andfinds that Josserand made the statement attributed to him.However,Josserand'sstatementitselfwouldnotconstitute a violation of the Act; at most it would amountto some evidence of the unlawful nature or motive ofRespondent's conduct in offering employees promotions togroup leader positions. Paragraph 8(e) of the complaint,therefore,isdismissable because it fails to allege aviolation of the Act and because it concerns matterscovered by the settlement in Case 23-CA-2161.Subparagraph8(d)allegesthatonDecember 6Josserand "threatened employees with discharge or otherreprisals if they attended union meetings."This allegationwas supported by the testimony of employees Ojeda andMiller that Josserand had said he would "turn [Ojeda] in"if Josserand heard any more union talk at the plant, evenon break or lunchtime. Although Josserand denied makingthis statement, the Trial Examiner credits the testimony ofOjeda and Miller and finds that the threat was made.However, Ojeda testified that the next day he had a longconferencewithMarshall Steves concerning variousproblems and grievances at the plant.When Ojeda"'Four occurred before the complaint was issued in Case23-CA-2258 and one on the day that complaint was issued" Josserand testified that Ojeda,referring to Resendez, hadsaid to Josserand"1 see you bought another one of my boys " 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDreported on Josserand's statement, Steves said that hewould talk to Josserand about it. So far as appears, therewas no recurrence of Josserand's misconduct nor anysubsequent interferencewith union activities duringnonworking time. Thus, if the matter were open forlitigation, the Trial Examiner would find that the incidentallegedwas isolated, insubstantial, and effectivelyneutralized by Respondent's president.The final allegation of a violation of Section 8(a)(1) is thaton January 26 Respondent's manager, "Ado" Steves,"promised employees additional job opportunities or otherbenefits if they would reject the Union and/or stop givingassistance to the Union." In support of this allegation,employee Robert Velez testified that he was offered anopportunity to go to York, Pennsylvania, for training, oncondition that he renounce union activities and adherence.In cross-examiningVelez,Respondent's counsel sought toshow that Velez had simply been told that the trainingmight eventually lead to a supervisory position and that ifhe became a supervisor he would then be unable to engagein union activities. Velez' testimony was confused andvacillating.Although he testified that Edward Stevesconditioned the opportunity of going to Pennsylvania onhis leaving the Union, Velez further stated that he did notfully understand everything that was said. And he didconcede that he refused the offer of further trainingbecause he was dissatisfied with the fact that he wouldreceive only $1.25 per hour during the training period. Theevidence shows that employee Camacho was then offeredand accepted the training opportunity, but it does notappear whether he was required to renounce the Union asa condition. On all the evidence, the Trial Examiner wouldconclude that the General Counsel has failed to establishthe allegation of paragraph 8(f) of the complaint by apreponderance of the evidence.D. ConclusionRespondent's motion to dismiss the complaint is deniedso far as it refers to the alleged discriminatory dischargesset forth in paragraph 9 or 10 of the complaint. In all otherrespects themotion to dismiss is granted and thecomplaint is dismissed to that extent.III.THE ALLEGED DISCRIMINATORY DISCHARGESThe complaintallegesthat Respondent "did dischargeand failed and refused, and continues to fail and refuse, toreinstate[seven32 named] employees...because saidemployees joined or assisted the Union or engaged in otherUnion activity." No direct evidence was adduced to showthat any of the discharges were motivated by antiunionfeeling on Respondent's part. In his memorandum, theGeneral Counsel constructs his argument on the followingstatement of the Court of Appeals for the Fifth Circuit inN.L.R.B. v. Griggs Equipment, Inc.,307 F.2d 272, 278:... In the context of respondent's anti-union animusand its knowledge of the Union, the inference drawnby the Board of discriminatory motivation is sustainedand is buttressed by the fact that the explanation ofthe layoffs failed to stand under scrutiny.To bring himself within the quoted holding, the GeneralCounsel argues that: (1) Respondent's "union animus" isshown "by the Settlement Agreement and attendinginstruments," supplemented by bits of evidence in therecord;(2) Respondent'sknowledgeoftheunionsympathies of the employees involved is established bytheir having worn union buttons; and (3) the reasons givenby Respondent for the discharges "fail to stand up underscrutiny."The General Counselis inerror in his contention thatthe settlement of March 8 tends to establishunion animus.The settlement agreement contained a nonadmissionclause and it iswell established such a settlementagreement "may not itself be used to establishanti-unionanimus."MetalAssemblies,Inc.,156NLRB 194,footnote 1.Cf.United Brotherhood of Carpenters andJoiners of America, AFL-CIO (Endicott Church Furniture),125 NLRB 853, 854, footnote2; Puerto Rico Rayon Mills,Inc.,117 NLRB 1355, 1364-65, footnote7; Local 92, IronWorkers (Hughes Construction Co),138 NLRB 428, 429,footnote 2;Teamsters, Chauffeurs, Helpers and TaxicabDrivers, Local 327, Teamsters (Greer Stop Nut Co.),160NLRB 1919.33Although the prior settlementagreementitself cannotbe held to establishunion animus onRespondent's part,the record contains evidence establishing such animus. InNorthernCaliforniaDistrictCouncil of Hodcarraers(Joseph'sLandscapingService),154NLRB 1384,footnote 1, the Board approved "the use of presettlementconduct as background evidence establishing the motiveor object of a Respondentin itspostsettlement activities."The Trial Examiner believes that the principle so stated isequally pertinent to the presentsituationand permitsrecourse to Respondent's entire course of presettlementconduct inevaluatingthe allegations of presettlementmisconduct reserved from the settlement. Cf.TompkinsMotor Lines, supra,142 NLRB at 3. Thus, while the"group leader"situationcannot be made the basis of aremedial order because of the prior settlement, the factsconcerning thatsituationmust be analyzed to the extentthat they throw light on the alleged discriminatorydischarges.Itwas in September, shortly after the Union had beencertified, that new "group leader" positions were createdand five persons were granted such positions in StevesSash & Door Co., San Antonio warehouse. None of thegroup leaders were informed at that time that he wasconsidered a "supervisor."John Grew had been a group leader since early in 1963.When he was informed,late inNovember 1965, that hewas considered a "supervisor" and thus could notcontinuetoengage in unionactivities,he initiallyrenounced the position. However, he later changed hismind and resumed his white shirt. Called as a witness byRespondent, Grew testified that the change from "groupleader" to "supervisor" was merely a change in names.Also called as a witness by Respondent, Frank Segovia,who accepted a white shirt in December, testified tosimilareffect.The testimony of the persons who had been promoted inSeptemberwas unanimousthat their duties and functionshad not changed and that they were given no instructionsas to what their new duties would be.For example, Lionel Ojeda, who became president oftheUnion on November 2, 1965, testified that "Whenu The complaint listed nine,but two allegations were(C.A. 10)"theBoard,by entering into the settlementdismissed on the General Counsel'smotion at the hearingagreement,clearly manifested an administrative determination byi iBut cfW B.JohnstonGrain Co. v N LR B , 365F 2d 582it that some remedial action was necessary ." STEVES SASH & DOOR COMPANY[we]had our white shirts, we all attended unionmeetings."Concerning the actual promotion, Ojedatestified that his foreman, Joe Carrillo, told him about thepromotion 2 or 3 weeks before it became effective. Histestimony continued:Q. Did anybody explain what your duties wouldbe?A.No, sir, no one did. After I talked to Joe, I wentout here to talk to Edward Steves, the vice presidentof the company. In the conversation I asked himabout my being promoted to group leader, what affectwould it have on ... my union activities, and hereplied, "I don't care whether you are union or not.It's all legal. You can check it with the union," whichIdid.... He didn't give me any instructions on what newduties I had or anything else.Q. ... Now, after you received your white shirt,did you experience any difference in your work?A.No, sir, none at all. It continued to be the samething.Robert Medina, who was informed on September 19 ofhis promotion, effective September 16, testified as follows:Q. . . . In this conversation, did Mr. Josserand tellyou what your duties would be on accepting the whiteshirt?A. Yes, he did. He told me I would just-he toldme what to tell the rest of the employees over there. Iwas not to give them any ordersunlesshe told me togive them orders.*****A. ... before he gave me this group leader, I hadno right to tell anybody what to do, and when he toldme that I was promoted, he told me that if he told meto do-to tell the rest of the employees something, Iwas to do it.*****Q. Did you perform any differently after you gotthe white shirt?A.No, I didn't.Raymundo Carreon, who was made a "group leader" inSeptember, was the only person in his department, so, ashe put it, he had nobody to supervise. Both before andafter the promotion he was given occasional help, whom heobviously directedpro tem.His white shirt and 10-cent-per-hour raise were taken away in December when herefused to accept "supervisory" status. Respondentsought to show that it intendedto enlargethe patio doordepartment and Carreon then would have employees tosupervise. Even if this had been established, it would notwarrantCarreon's being considered a supervisor inSeptember when he could not possibly act as such. SeeAmerican Cable Systems, Inc.,161 NLRB 332.To support its contention that the group leader positionswere supervisory and that therefore Respondent actedproperly inrequiringthat they be filled bynonunionpersonnel, Respondentreliesprimarily on the testimony ofMarshall Steves. He testified that when, after his- returnfrom Europe, he observed that the employees involvedwere openlyengagingin rank-and-file union activities hecalled themintohis office and explained to them that theywere "supervisors."He read to them the statutorydefinition of the term. On directexaminationhe testifiedas follows:f4The recordshows that Ruben Perez,one of the allegeddiscnmmatees,and clearly not a "supervisor"or group leader,477A. . . . All of the supervisors that we had [a] littlequestion on, we called them on in, and I read them theAct, and I wanted to be certain that they understoodthat I wasgivingthem and had given them all of theauthority under the Act, that white shirts in ourcompany were supervisors; ....Q. Now, did all of these people who werewhite-who wore white shirts, that they all haveauthority to effectively recommend transfers anddisciplinary action.A. So they did and do.Q. Do they regularly exercise discretionaryauthority in the operations of their functions?A. Yes, sir, they do.*****Q. And what did you tell them at that time, at thetime you read the statutory definition to them?A. I wanted them to understand thoroughly that Iwas giving them the full authority, that they weresupervisors in every sense, and that I personally gavethem that authority.Q. Did you tell them that you wanted them toexercise it?A. Yes, I wanted it exercised.Respondent adduced no chapter and verse to supportthese generalized conclusions. As has been said, "Theemployercannot makea supervisor out of a rank and fileemployee simply by giving him the title and theoreticalpower to perform one or more of the enumeratedsupervisory functions."N.L.R.B. v. Southern Bleachery &Print Works, Inc.,257 F.2d 235,239 (C.A. 4).The record fails to disclosea single instancein whichany of the group leaders exercised any truly supervisoryauthority. So far asappears,none of them even conductedan employment interview. While group leaders made somereports and recommendations, it is clear that no personnelactionwas taken without personal investigation andknowledge on the part of top-echelonmanagement.Indeed,VicePresidentEdward Steves testified thatnobody could be discharged without the personal approvalof President Marshall Steves. SeeElliott-Williams Co.,Inc.,149 NLRB 1242,1243.Grew was the only employee who testified as to thenatureofany purportedly "supervisory" duties orfunctions performed. He described himself as "kind of likea working foreman," and proceeded:Well, when Iam supervising, I will go by each manand watch to make sure that he is doing his workright, help him out, and especially when we have tobring up parts, I will have to go back and, well, showeach man where to get each certain part, when hebrings them over I have to check and make certainthat he got the rightones, plus Igo over at the end ofthe line where the completed window comes out and Ihave to check it over and make certain that they arecoming out right, and that they are doing the workproperly. That is the supervisor's part.Each day he gets from Joe Carrillo, the foreman, a list ofthe windows to bemade.At the end of the day Grewmakes out a production report, which he gives to Carrillo,who, in turn, gives it to Edward Steves.34 When not"supervising,"Grew, like all the group leaders, worksalongwith and in thesame manner asother employees.was also required to make out daily production reports 478DECISIONSOF NATIONALLABOR RELATIONS BOARDEdward Steves made it unquestionably clear that thegroup leaders had no scope for independent discretion orjudgment. The nub of his testimony was that he instructedgroup leaders Grew and Robert Carrillo "that anythingthat wasn't working properly in their department, to reportit through the proper channels of Joe Carrillo and then to"Edward Steves.35It isunnecessary to review the evidence in furtherdetail.As a whole, it overwhelmingly establishes thatgroup leaders were, at most, leadmen. As said by theBoard inUnited States Gypsum Company,161 NLRB 601,footnote 4:.The record shows that the employees occupyingthese positions are engaged essentially in rank-and-filework and it is clear that while they exercise leadauthority over other employees of lesser skill andexperience,their duties neither entail the exercise ofindependent judgment nor reflect any other attributesof supervisory status sufficient to warrant theirexclusion.Accordingly,we find they are notsupervisors and include them in the unit herein.Cf. N.L.R.B.v. Griggs Equipment, Inc.,307 F.2d 275, 279(C.A. 5);Poultry Enterprises, Inc. v. N.L.R.B.,216 F.2d798 (C.A.5);Plastic Workers Union Local 18, Toy Workersv.N.L.R.B.,369 F.2d 226 (C.A.7); Tele-Trip Company, Inc.v.N.L.R.B.,340 F.2d 575, 578-579 (C.A. 4).Respondent thus clearly acted unlawfully in requiringitsemployees to renounce the Union as a condition forpromotion to what were nonsupervisory positions.FetzerTelevision, Inc.,131NLRB 821, enfd. 295 F.2d 244(C.A. 6);Cooke & Jones, Inc.,146 NLRB 1664, 1678, affd.339 F.2d 580 (C.A. 1).36 This evidence clearly establishesRespondent's union animus and provides the backgroundagainst which the alleged discriminatory discharges are tobe evaluated.Willis E. Miller:Miller was hired on September 21. Hethen signed a statement, as part of his employmentapplication,acknowledging that he was to be aprobationary employee for 90 days.Around December 8, Marshall Steves offered Miller oneof the group leader positions which had become vacant by1'Edward Sieves testified that he spoke to Grew andRobert Carrillo on the day when Grew received his white shirt,which hedated asin September 1965 However, Grew had been agroup leader,wearing a whiteshirt, since February 1963 TheTrial Examinerdiscredits Edward Sieves' testimony that "I toldJohn Grew that liewas goingto be made a supervisor in theAssembly Department, and that hewas going tobe in charge of allthe assembling and I alsotold him that hewas going to be incharge ofhiring anyone that he might want or suggest hiring moremen, if he needed moremen, more personnel" Ojeda crediblytestified that "We werenever told thatwe could fire or hire orrecommend "16 Itmay be added that Respondent would have been guilty ofviolating Section 8(a)(5) by makingthe promotionsunilaterallyeven if it hadactually givensupervisorystatus to theemployeesinvolvedSteere Broadcasting Corporation,158 NLRB 487, 507Respondent changed the structureof thejob classificationswithin theappropriateunit bysubstitutingforWhite's position asupervisor not eligiblefor inclusion within theappropriate unitafter the Unionwas certified, without notifying,consulting, orbargainingwith the Union This constituteda unilateral change interms or conditionsof employmentIt is concludedand found thatRespondent,by changing the composition and structure of lobclassificationswithin the appropriate unit without consulting,notifying, or bargainingwith the Unionrefused to bargain inviolationof Section 8(a)(5) and(1) of the Act " CfCities ServiceOil Company,158 NLRB 120417 In viewof thisfinding, it is unnecessary at this point toexamine Respondent's contentionthat Miller's discharge was thethe renunciation of those group leaders who refused togive up their union activities.When Miller indicated areluctance to assume "supervisory" status because hewanted to continue his union adherence, he was advisedthat, because of his low seniority, he would be among thefirst to be let go in the event of a layoff. On December 13he was discharged. Had Miller agreed to accept the groupleader position, with the unlawful condition that he notengage in union activities,manifestly he would not havebeen discharged. Accordingly, the Trial Examiner findsand concludes that his discharge was based on his unionactivities or sympathies and thus constituted an unfairlabor practice under Section 8(a)(3) and (1) of the Act.37ElidaCantu:ElidaCantu worked in the glazingdepartment of Steves Sash and Door Co., San Antoniodivision. In September, Robert Carrillo was made groupleader of that department. However, in December, whenhe was required to abandon union adherence or activitiesas a condition to retaining the job,he renounced it, leavingthe position vacant. At that point, Respondent gave thegroup leader job to Tony Hernandez,38 who was then arank-and-fileemployee in the cutting and machinedepartment.When Hernandez moved into the glazingdepartment, Respondent decided it had one person toomany in that department. Accordingly, it then laid offElidaCantu,who had the least seniority in thedepartment.39It thus appears that Cantu's layoff was the result ofRespondent's unlawfully requiring that the group leader intheglazingdepartment be a nonunion employee.Accordingly, although there is no evidence that Cantu wasselected for layoff because of her union activities orsympathies, the Trial Examiner finds that the particularlayoffresulted from unlawful antiunion discrimination andtherefore was violative of Section 8(a)(3) and (1).40HorstGonzales:HorstGonzalesemployedonNovember 14 as a general worker in Respondent'ssuperior woodwork division. Respondent maintains thatGonzales was fired on January 14, principally on thecomplaints of his foreman, Robert Perez. Perez testifiedthat Gonzales went to the restroom too often, came to workresult of an annual, seasonal slowdown in production If calledupon to pass on this issue, the Trial Examiner would find thatRespondent had not established its contention in this regardRespondent presented no specific evidence to support generalstatementsby its officialsconcerning seasonal slowdowns inproduction Although it maintained that production slowed downevery year between November and February, two of the allegeddiscrimmatees involved in this case were hired in the middle ofNovember and one in December Most of the employees were lowpaid and presumably the work was not skilled There was ampleevidencethatemployeesweretransferrablebetweendepartments Further,although it was undisputed that Miller'swork was entirely satisfactory,he was specifically discharged"permanently," without any suggestion that he would be recalledor even reemployed when the "seasonal"decline in productionended18Hernandez had previously been president of the Union Hehad resigned from the Union and had been succeeded aspresident by Lionel Oleda on November 219Respondent did not undertake to establish any basis for itsadopting "departmental" seniorityTherewas evidence thatemployees had in the past been transferred between departmentsi0 EmployeeMedina testified as follows concerning hisconversationwithMarshall Sieves"I then asked him if Ideclined [the group leader position],would I be discharged Hetold me that somebody would have to go He would not say it wasme, but if he had to hire someone to be supervisors, somebodywould have to be replaced." STEVES SASH & DOOR COMPANY479late about three times, and several occasions left workearly, although Perez stated that Gonzales never left earlywithout securing permission. Perez and SuperintendentElton Varga testified that Gonzales loafed on the job. Fromthe testimony it appears that Gonzales' "deficiencies"were present from thebeginningof his employment.The Trial Examiner rejects Respondent's contentionthatGonzales was fired because of Perez' complaints.Perez had previously suggested that Gonzales apply forone of the group leader positions which were thenavailable. In this connection, Gonzales' testimony was asfollows:Q. ... Did anybody talk to you about the unionafter you were employed?A.Yes.Q.Would you tell us who, please?A.My foreman, Robert Perez, mentioned it to meafter I had been there about a month. We got to befriendly and acquainted with each other pretty good,and he mentioned to me that there was a good chancefor you to be a foreman because a lot of other guys areturning in their white shirts. They join the union, andthey turn in their white shirts, and now is a goodchance for you to become a foreman. I said, well, Iwill talk to Pat [Ewing, assistant superintendent]about it.And so I told him, well, go ahead. So he went aheadand he asked Pat about-he came back to me, and hetoldme again, Pat has to talk to Mr. Varga[superintendent], and that's the last I heard about it.Perez in effect corroborated Gonzales' testimony,testifying, on cross-examination, as follows:Q. And you must have thought a little bit of HorstGonzales as a worker to suggest to him or mention tohim the possibility of his being a supervisor, didn'tyou?A.Well, I just talked to him, I'd just tell him, Ididn't know if he even wanted to apply or not. I'd justtell him that there was an opening. . . . I didn't thinkabout nothing, just tell him, that's all.Q. (By Mr. Arter): But Mr. Perez, if you didn'tthink that possibly he might qualify for the job, youwouldn't have mentioned it to him, would you?A.Well, no, I mentioned it because I think that hemight be interested in that job because they needsome supervisors in there, so it was up to him if hewants to put an application. I just mention it.It is unlikely that Perez would have spoken to Gonzalesabout the group leader vacancies if he deemed Gonzales'performance unsatisfactory. Perez did not volunteer anyexplanation' for his subsequent apparent change ofopinion.There was no suggestion that the quality ofGonzales' work had deteriorated between the early part ofDecember and January 12, when Perez made his writtenrecommendation that Gonzales be fired. Indeed PereztestifiedGonzales had gone to the restroom four timeseach morning and four times each afternoon since hestarted working there, and Perez had warned him aboutthree times. In its brief, Respondent states that "Gonzalescame to work late at least two times a week since the datehe was employed." The only fact which might explainPerez' change of heart about Gonzales is the fact thatGonzales joined the Union and disclosed his sympathies bywearing a union button.In connection with Gonzales, as with four other allegeddiscriminatees, Respondent emphasizes his "probation-ary" status, arguing at length that "probationary em-ployees do not share in any of the benefits that areaffordedpermanentemployees."Butprobationaryemployees do share the rights afforded by Section 7 ofthe Act. It is no more legal for an employer to dischargea probationary employee for his union adherence than itis to discriminate against a permanent employee on suchgrounds.On the evidence concerning Gonzales, the TrialExaminer finds that Respondent discharged Gonzales notbecause his work was unsatisfactory, as contended, butbecause of his union sympathies. The discharge was timedto prevent Gonzales' securing such rights of tenure asmight accrue at the end of his "probationary" period.41The Trial Examiner therefore concludes that the dischargeofGonzaleswas an unfair labor practice underSection 8(a)(3) and (1) of the Act.Armando Arguello, CharlesRios,and Raymond M.RodriguezThe three employees named were employedby Respondent's superior woodwork division: ArguellofromNovember 15 through December 20. Rios fromSeptember 21 through December 15: and Rodriguez fromDecember 2 through 18. Respondent adduced evidencethat Arguello was a slow worker and loafed on the job.Similarly, Respondent presented evidence that Rios was aslow worker and did not clean up shavings when he wasrequested to And there was similar evidence to the effectthat Rodriguez was a slow worker and loafed on the jobIt is unnecessary to discuss Respondent's evidence indetail, since the General Counsel produced no evidencewhich indicates that the discharges were discriminatorilymotivated and the reasons ascribed by Respondent werepretextual. Respondent's evidence was largely undisputedand in substantial part was actually corroborated by theemployees involved.The General Counsel asks the Trial Examiner to findthat the discharges were discriminatory solely on the basisof Respondent's demonstrated "anti-union animus" andits knowledge of the employees' union sympathies gainedthrough their having worn union buttons 42While there is reason to suspect that Respondentdischarged these three employees before the end of their"probationary" periods to prevent acquiring additional"permanent" employees sympathetic to the Union, on thepresent record, any such conclusion would be sheerconjectureAs recently said by the Board inHoskinsReady-Mix Concrete, Inc,161 NLRB 1492. "While oneviolation may raise a suspicion that others occurred, eachviolationmust be proven by `the preponderance of thetestimony.' The General Counsel has not met this burden4'Respondent's application form contains the followingstatement"I understand that my employment may be terminatedby me or the company at any time without advance notice one tothe other, should I prove unsatisfactory for any reason or shouldthere be a reduction of force, during my probationary or trialperiod which shall be ninety (90) days "In addition,persons, including Gonzales, hired for the superiorwoodwork division,signedanother typewritten statementreading "I understand that I am being hired on a trial basis for aperiod of 90 days If at the end of 90 days my work has provedsatisfactory I shall then become a regular employee"It is not clear what "rights" were enjoyed by "regular"employees There was(and is)no governing collective-bargainingagreement11 The evidence shows that probablya substantialmajority ofRespondent's employees wore union buttons 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDof proof as to" Arguello, Rios, and Rodriguez. SeeAtlanticMetal Products, Inc.,161NLRB 919. The Examineraccordingly will recommend dismissal of the portion of thecomplaint alleging that they were discharged in violationof Section 8(a)(3) and (1).Ruben Perez:Unlike the other alleged discriminatees,Ruben Perez was a long-time employee of Respondent.Perez had worked for Respondent for about a yearcommencing around 1960 or 1961. He was then laid off for9 months, returning sometime in 1963 and then continuingto work for Respondent until the end of 1965. It was whilehe was on vacation at the end of 1965 that Respondent senthim a registered letter informing him of his discharge.He testified that he "was one of the first to loin" theUnion; wore a union button "all the time"; was sergeant atarms of the Union and a shop steward. As a shop stewardhe negotiated grievances of the employees with theCompany, "Especially about the rules and regulations."Respondent adduced evidence that Perez had beendischarged for cause. It was established that he hadadvised other employees to slow down on their work.43Additionally, Perez had refused to follow directions givenhim by Grew and Segovia, group leaders with whom hewas assigned to work on occasion.44 Perez' testimony wasconfused and often evasive. It was totally inadequate tocast doubt on the substantial evidence presented byRespondent to establish the existence of cause for Perez'discharge. Nor did the General Counsel present any otherevidence tending to show that the grounds for dischargeascribed by Respondent were pretextual. The TrialExaminer accordingly finds that the General Counsel hasfailed to establish by a preponderance of the evidence thatRuben Perez was discriminatorily discharged in violationof Section 8(a)(3) of the Act.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaningof the Act.2.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.By unlawfully discharging Willis E. Miller and HorstGonzales on December 13, 1965, and January 14, 1966,respectively,andby laying off Elida Cantu onDecember 13, 1965, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.4.The General Counsel has failed to establish by apreponderanceoftheevidence thatRespondent'sdischargesofCharlesRios,RaymondRodriguez,Armando Arguello, and Ruben Perez were violative of theAct.5.All allegations of the complaint other than thesecovered by paragraphs 3 and 4, above, must be dismissedasbarredbythesettlementagreementinCase 23-CA-2161.6.The unfair labor practices found in paragraph 3,above, are unfair labor practices within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(3) and (1) of the,Act, the Trial Examiner will recommend that it cease anddesist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act.The Trial Examiner will recommend that Respondent berequired to offerWillis E.Miller and Horst Gonzalesimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges. The TrialExaminer will also recommend that Respondent berequired to reimburse Willis E. Miller, Horst Gonzales,and Elida Cantu for any loss of pay they may have sufferedby reason of Respondent's discrimination against them, bypaying to them a sum of money equal to the amount theywould normally have earned as wages from the date oftheir discharge or layoff to the date of Respondent's offerof reinstatement, less their earnings during that period.Backpay shall be computed on the basis of calendarquarters, in accordance with the method prescribed inF.W. Woolworth Company,90 NLRB 289, with interest atthe rate of 6 percent per annum in accordance withIsisPlumbing & HeatingCo., 138 NLRB 716.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,the Trial Examiner recommends that Respondent, StevesSash & Door Company, its officers, agents, successors,and assigns, shall:1Cease and desist from(a)Discouraging membership in International Union ofElectrical, Radio and Machine Workers, AFL-CIO, or anyotherlabororganizationofitsemployees,bydiscriminating in regard to the tenure of employment orany term or condition of employment.(b)Conduct like or related to the foregoing whichinterferes with, restrains, and coerces employees in theexercise of their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action in order toeffectuate the policies of the Act:(a)Offer to Willis Edwin Miller and Horst Gonzalesimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges.(b)Notifyany of the above-named employees ifpresently serving in the Armed Forces of the United Statesof his right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces(c)Make whole Willis Edwin Miller, Horst Gonzales,and Elida Cantu for any loss of pay they may have sufferedby reason of the discrimination against them, by paymentto each of them of a sum equal to the amount he or shewould have earned as wages from the date of his discharge41 Respondent also maintained that Perez had slowed down onmeaning of the Act does not mean that Perez was free to disregardhis own work The record does not clearly establish this chargedirections given by them as group leaders in the course of hisand the Trial Examiner makes no finding with respect theretowork The Trial Examiner does not, however, accept the self-44 The Trial Examiner's prior finding that the group leaders,serving statements in Respondent's evidence apparently designedincluding Grew and Segovia,were not supervisors within theto identify the group leaders as"supervisors " STEVES SASH & DOOR COMPANY481orher layoff to the date of Respondent's offer ofreinstatement, in the manner set forth in the section of thisDecision entitled "The Remedy."(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records.timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(e)Post at its plant, copies of the attached noticemarked "Appendix."45 Copies of said notice, to befurnished by the Regional Director for Region 23, afterbeing duly signed by Respondent's representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter.inconspicuous places, at its San Antonio premises,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered.defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision.what steps have been taken to comply herewith.46'' In the event that this Recommended Order is adopted by theBoard, the words"a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board'sOrder is enforced bya decree of a United States Court of Appeals, the words"a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order "'" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL offer Willis Edwin Miller and HorstGonzales immediate and full reinstatement to theirformer or substantially equivalent positions. withoutprejudice to their seniority or other rights andprivileges, and make them and Elida Cantu whole forany loss of pay they may have suffered by reason oftheir discharge or layoff.WE WILL NOT discriminate in regard to hire ortenure of employment or any term or condition ofemployment to encourage or discourage membershipin any labor organizationWE WILL NOT engage in any like or related conductwhich interferes with,restrains.or coerces you in theexercise of the rights guaranteed to you in Section 7STEVES SASH & DOORCOMPANY(Employer)DatedBy(Representative)(Title)NoteWe will notify Willis Edwin Millerand HorstGonzales if presently serving in the Armed Forces of theUnited States of their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended. after discharge from the Armed Forces.This noticemust remainposted for 60 consecutive daysfrom the date of posting. andmust notbe altered. defaced.or covered by any othermaterial.If employees have anyquestion concerning this noticeor compliance with its provisions. they may communicatedirectly with the Board's Regional Office. 6617 FederalOffice Building, 515 Rusk Avenue.Houston,Texas 77002.Telephone 228-0611.